'CAMPBELL, J.
The Commercial State Bank of Salem', S. D., having gone into the hands of the superintendent of banks of this state in April, 1924, for liquidation, and being then hopelessly insolvent, this action was thereafter instituted by said 'bank and by the superintendent of banks tO' enforce defendant’s liability as a stockholder under article 18, § 3, Constitution of South Dakota,' and section 8937, Code 1919. Findings ,conclusions and judgment were in favor of plaintiff superintendent of banks, and against the defendant, from which judgment and order denying new trial defendant appeals.
Appellant seeks to predicate error upon a misjoinder of parties plaintiff, claiming that the complaint was insufficient to state a cause of action in that it failed to show- a joint cause of action in favor of both plaintiffs. The complaint sufficiently stated a cause of action in favor of the plaintiff superintendent of banks, and judgment was entered in his favor only, and therefore appellant has been in no wise prejudiced by any misjoinder of parties plaintiff, if there was such misjoinder.
Other questions involved on this appeal are identical with those in Smith v. Lucille Goldsmith, 49 S. D. —, 207, N. W. 977, this day decided, and are ruled against appellant by that decision.
The judgment and order appealed from are affirmed.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.